Exhibit 10.2

RESTRUCTURING STOCK ISSUANCE AND SUBSCRIPTION AGREEMENT

This Restructuring Stock Issuance and Subscription Agreement (“Agreement”) is
entered into this 20th day of October, 2006 between Advocat Inc., a Delaware
corporation (“Advocat”), and Omega Healthcare Investors, Inc., a Maryland
corporation (“Omega”).

RECITALS

A.            Advocat and Omega and certain of their affiliates have entered
into that certain Settlement and Restructuring Agreement dated November 8, 2000
(the “2000 Agreement”) pursuant to which Advocat and Omega have agreed to
restructure their relationship.

B.            Pursuant to the 2000 Agreement, on November 8, 2000, Advocat
issued to Omega 393,658 shares of Series B Preferred Stock (the “Series B
Preferred Stock”) and delivered to Omega its Subordinated Note in the face
amount of $1,700,000 (the “2000 Note”).

C.            Also pursuant to the 2000 Agreement, STERLING ACQUISITION CORP., a
Kentucky corporation (“Lessor”), which is a wholly owned subsidiary of Omega,
and DIVERSICARE LEASING CORPORATION, a Tennessee corporation (“Lessee”), which
is a wholly owned subsidiary of Advocat, entered into that certain Consolidated
Amended and Restated Master Lease dated as of November 8, 2000, but effective as
of October 1, 2000, which has subsequently been amended by a First Amendment to
Consolidated Amended and Restated Master Lease dated as of September 30, 2001
and a Second Amendment to Consolidated Amended and Restated Master Lease dated
as of June 15, 2005 (as amended, the “Master Lease”).

E.             The parties desire to further restructure their relationship,
including (i) the surrender for cancellation by Omega of the Series B Preferred
Stock and the 2000 Note, (ii) the issuance to Omega by Advocat of shares of new
Series C Preferred Stock Stock having the powers, preferences and rights as
provided in the Certificate of Designation of Advocat (“Designation”) as
attached hereto as Exhibit A, (iii) the delivery to Omega by Advocat of a new
subordinated promissory note substantially in the form attached as Exhibit B
(the “New Note”), and (iv) the amendment of the Master Lease by Lessor and
Lessee to increase the rent payable under, and extend the term of, the Master
Lease, all as set forth in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Advocat and Omega agree as follows:

1.             Restructuring Transactions.

1.1           Surrender of Series B Preferred Stock.  Omega hereby surrenders to
Advocat for cancellation the Series B Preferred Stock.  On or before the date of
this Agreement, Advocat shall pay accrued and unpaid dividends for the period of
July 1, 2006 thru September 30, 2006.  Except as set forth in the preceding
sentence, upon the surrender of the Series B Preferred Stock, Omega releases
Advocat from any obligation to pay any accrued but unpaid dividends with respect
to the Series B Preferred Stock.  Advocat shall promptly cancel the Series B
Preferred Stock.

1


--------------------------------------------------------------------------------


 

1.2           Cancellation of 2000 Note.  Omega hereby surrenders to Advocat for
cancellation the 2000 Note.  On or before the date of this Agreement, Advocat
shall pay accrued and unpaid interest on the 2000 Note for the period of July 1,
2006 thru September 30, 2006.  Except as set forth in the preceding sentence,
Omega hereby releases Advocat from any obligation to pay any outstanding
Principal or accrued interest with respect to the 2000 Note.

1.3           Issuance of New Shares. Advocat hereby issues to Omega and Omega
accepts from Advocat, subject to the terms and conditions hereof, five thousand
(5,000) shares of Advocat Series C Preferred Stock (the “New Shares”).  Advocat
shall deliver to Omega concurrently with the execution and delivery of this
Agreement a stock certificate evidencing its ownership of the New Shares and
bearing a restrictive legend stating substantially the following:

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended.  Such shares have been acquired for
investment and may not be offered for sale, sold, delivered after sale,
transferred, pledged or hypothecated in the absence of an effective registration
statement covering such shares under the Securities Act or an opinion of counsel
satisfactory to the company that such registration is not required.

1.4           Delivery of New Note.  Advocat hereby delivers to Omega the New
Note.

1.5           Amendment of Master Lease.  Omega hereby agrees to cause Lessor,
and Advocat hereby agrees to cause Lessee, to deliver concurrently with the
execution of this Agreement the Third Amendment to Consolidated Amended and
Restated Master Lease substantially in the form of Exhibit C to this Agreement.

2.             Termination of Registration Rights Agreement.  Omega and Advocat
hereby terminate the Registration Rights Agreement dated as of November 8, 2000.

3.             Representations and Warranties of Advocat.  Advocat hereby
represents and warrants to Omega as of the date of this Agreement as follows:

3.1           Advocat is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.

3.2           Advocat has the full right, power and authority to execute,
deliver and carry out the terms of this Agreement and all documents and
agreements necessary to give effect to the provisions of this Agreement and to
consummate the transactions contemplated hereby.


--------------------------------------------------------------------------------




 

3.3           The execution, delivery and consummation of this Agreement have
been duly and properly authorized by all necessary action on the part of
Advocat.  The Board of Directors of Advocat has duly and validly approved and
taken all corporate action required to be taken by the Board of Directors for
the consummation of the transactions contemplated by this Agreement including,
but not limited to, all actions required to render the provisions of Section 203
of the Delaware General Corporation Act restricting business combinations with
“interested shareholders” inapplicable to such transactions and to provide that
none of Omega or any of its affiliates shall become an “interested shareholder”
upon the execution and delivery of this Agreement or the acquisition of New
Shares pursuant to this Agreement.

3.4           This Agreement, upon due execution and delivery thereof, will
constitute the valid and binding obligation of Advocat, enforceable in
accordance with its terms.

3.5           Upon the issuance of the New Shares, such New Shares will be duly
authorized, validly issued, fully paid and nonassessable.

3.6           The execution and delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement and the compliance with the
terms of this Agreement do not and will not:

(a)           conflict with or result in any breach of any provision of any
agreement or other instrument to which Advocat is a party or by which it or any
of its property may be bound, or conflict with or result in any breach of any
provision of Advocat’s Charter, as amended by the attached Designation, Bylaws
or the Amended and Restated Rights Agreement dated as of December 7, 1998 by and
between Advocat and SunTrust Bank, as amended (the “Rights Plan”);

(b)           conflict with, result in a breach of any provision of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the modification or cancellation of, result in any increase in the obligations
of Advocat or any of its subsidiaries under, or give rise to any right of
termination or acceleration in respect of, any contract, agreement, commitment,
understanding, arrangement or restriction of any kind to which Advocat is a
party or to which Advocat or any of its property is subject;

(c)           result in the creation of any Lien (as defined in Section 10.7
below) upon, or any Person (as defined in Section 10.7 below) obtaining the
right to acquire, any of the New Shares, any equity interest in Advocat or any
of Advocat’s assets;

(d)           violate or conflict with any law, ordinance, code, rule,
regulation, decree, order or ruling of any court or Governmental Entity (as
defined in Section 10.7 below), to which Advocat or any of its assets is
subject;

(e)           require any authorization, consent, order, permit or approval of,
or notice to, or filing, registration or qualification with, any governmental,


--------------------------------------------------------------------------------




 

administrative or judicial authority (“Consent”), other than (1) the filing of
the Designation with the Delaware Secretary of State and (2) the filing of a
Form D with the Securities and Exchange Commission; or

(f)            require any Consent of any Person to the execution, delivery or
performance of this Agreement or to the consummation of the transactions
contemplated hereby, including (but not limited to) Consents from parties to
leases or other agreements or commitments, other than Consents obtained by
Advocat.

3.7           The authorized capital stock of Advocat consists of 20,000,000
shares of common stock, $0.01 par value, and 1,000,000 shares of preferred
stock, $0.10 par value of which 200,000 shares have been designated Series A
Junior Participating Preferred Stock of which none are issued and outstanding,
600,000 shares have been designated Series B Convertible Preferred Stock,
393,658 shares of which were held prior to the date of this Agreement by Omega,
and five thousand (5,000) shares have been designated Series C Preferred Stock
of which none are issued and outstanding immediately prior to the issuance of
the New Shares.  After giving effect to the consummation of the transactions
(i.e., the Closing) contemplated by this Agreement, the only shares of capital
stock issued and outstanding, reserved for issuance or committed to be issued
will be:

(a)           5,835,287 fully paid and non-assessable shares of Common Stock,
duly issued and outstanding;

(b)           200,000 shares of Series A Junior Preferred Stock reserved for
issuance pursuant to the Rights Plan;

(c)           Five thousand (5,000) shares of Series C Preferred Stock, duly
issued and outstanding and owned of record and beneficially by Omega;

(d)           405,500 shares of Common Stock reserved for issuance upon the
exercise of outstanding options; and

(e)           368,100 shares of Common Stock reserved for issuance pursuant to
the Advocat Inc. 2005 Long-Term Incentive Plan.

There are no declared but unpaid dividends or undeclared dividend arrearages on
any shares of capital stock of Advocat other than undeclared dividend arrearages
with respect to the Series B Preferred Stock, which obligation shall terminate
upon the surrender of the Series B Preferred Stock. Except for the Series B
Preferred Stock which is cancelled pursuant to this Agreement and the securities
for which shares of Common Stock have been reserved under (d) and (e) above,
there are no outstanding convertible securities of Advocat.

4.             Representations and Warranties of Omega.  Omega hereby represents
and warrants to Advocat as follows:


--------------------------------------------------------------------------------




 

4.1           Omega is an “accredited investor” as defined in the Securities Act
of 1933, as amended (the “Securities Act”), and rules and regulations
promulgated thereunder.

4.2           The New Shares are being acquired by Omega solely for its own
account for investment, with no present intention of making or participating in
a distribution thereof within the meaning of the Securities Act.  None of the
New Shares will be sold or transferred by Omega in violation of the Securities
Act, any state securities law or any other applicable securities legislation and
the financial condition of Omega is such that Omega can bear the risk of this
investment indefinitely.

4.3           Omega is aware that the New Shares have not been registered under
the Securities Act or any state securities law or any other applicable
securities legislation, that the New Shares must be held indefinitely unless
they are subsequently registered or an exemption from such registration is
available and that Advocat is under no obligation to register the New Shares
under the Securities Act, any state securities law, or any other applicable
securities legislation.  Omega is aware that an exemption from the registration
requirements of the Securities Act pursuant to Rule 144 thereunder is not
presently available; that Advocat has not covenanted to make available an
exemption from the registration requirements pursuant to such Rule 144 or any
successor rule for resale of the New Shares; and that even if an exemption under
Rule 144 were available, the Rule generally permits only routine public market
sales of securities in limited amounts in accordance with the terms and
conditions of such Rule.

4.4           Omega confirms that Advocat has made available to Omega, or its
representatives, the opportunity to ask questions of Advocat’s officers and
directors and to acquire such additional information about the business and
financial condition of Advocat as Omega has requested, which additional
information has been received.

4.5           Omega confirms that no representations or warranties have been
made by Advocat other than as set forth or confirmed in this Agreement, and in
the documents and agreements which evidence or secure the transactions
contemplated by the Transaction Documents (as defined in Section 10.7 below).

5.             Indemnification.

5.1           Advocat agrees to indemnify and hold Omega, and its successors and
assigns, harmless from and against any and all liabilities, losses, damages,
injuries, liabilities, claims, deficiencies, judgments, fines, costs and
expenses, including reasonable counsel fees (“Losses”), suffered, incurred or
sustained by Omega or its successors or assigns that result from, relate to, or
arise out of:

(a)           any breach of any representation or warranty or nonfulfillment of
any agreement or covenant on the part of Advocat under this Agreement; or

(b)           any action, suit, claim or proceeding incident to any of the
foregoing or to the enforcement of this Section 5.


--------------------------------------------------------------------------------




 

5.2           (a)           If any third party shall notify Omega with respect
to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against Advocat (the “Indemnifying Party”) under this Section,
then Omega shall promptly notify Advocat of such Third Party Claim in writing;
provided, however, that no delay on the part of Omega in notifying Advocat shall
relieve Advocat from any obligation under this Section unless (and then solely
to the extent) Advocat is prejudiced by such delay.

(b)           Advocat will have the right to assume the defense of the Third
Party Claim with counsel reasonably acceptable to Omega at any time within
fifteen (15) days after Omega has given notice of the Third Party Claim;
provided, however, that Advocat must conduct the defense of the Third Party
Claim actively and diligently to preserve its rights to assume the defense of
the Third Party Claim; and provided further that Omega may retain separate
co-counsel at its sole cost and expense and participate in the defense of the
Third Party Claim.

(c)           So long as Advocat has assumed and is conducting the defense of
the Third Party Claim in accordance with Section 5.2(b) above, Advocat will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of Omega (not to be
withheld unreasonably) unless the judgment or proposed settlement involves only
the payment of money damages by Advocat and does not impose an injunction or
other equitable relief upon Omega.

(d)           If Advocat does not assume or conduct the defense of the Third
Party Claim in accordance with Section 5.2(b) above, however, (i) Omega may
defend against, and consent to the entry of any judgment or enter into any
settlement with respect to, the Third Party Claim in any manner it reasonably
may deem appropriate (and Omega need not consult with, or obtain any consent
from, Advocat in connection with any such defense, consent or settlement), and
(ii) Advocat will remain responsible for any Losses Omega may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim to the fullest extent provided in this Section 5.

6.             Financial Statements and Other Information.  If, at any time
while Omega holds any of the New Shares, Advocat ceases to have registered any
of its securities pursuant to Section 12 of the Securities Exchange Act of 1934,
as amended (the “34 Act”), or to timely file all reports required to be filed by
Advocat under the 34 Act, Advocat will deliver to Omega, as applicable:

(a)           Audited Annual Financial Statements.  As soon as practicable after
the end of each fiscal year of Advocat, and in any event within ninety (90) days
thereafter, a consolidated audited balance sheet of Advocat and its subsidiaries
(if any), as of the end of such year, and consolidated audited statements of
income, changes in retained earnings and changes in cash flows of Advocat and
its subsidiaries (if any), for such fiscal year, prepared in accordance with
GAAP and setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and, in the case of the
consolidated statements, certified by independent public accountants selected by
Advocat and reasonably acceptable to Omega; and


--------------------------------------------------------------------------------




 

(b)           Unaudited Quarterly Financial Statements.  As soon as practicable
after the end of each fiscal quarter of each fiscal year and, in any event
within forty-five (45) days thereafter, consolidated unaudited balance sheets of
Advocat and its subsidiaries (if any) as of the end of such period, and
consolidated unaudited statements of income and changes in cash flows of Advocat
and its subsidiaries (if any) for such period and for the current fiscal year to
date, prepared in accordance with GAAP and setting forth in comparative form the
figures for the corresponding periods of the previous fiscal year, subject to
changes resulting from normal year-end audit adjustments and the absence of
footnotes, all in reasonable detail and certified by the principal financial
officer of the Company.

7.             Redemption Right upon Default.  Upon the occurrence of an Event
of Default (as defined in Section 10.7 below) and while it continues, Omega
shall have the option, in addition to all other rights and remedies available to
it, to cause Advocat to redeem all or any part of the New Shares pursuant to
Section 11 of the Designation.

8.             AmSouth Consent.  Omega hereby acknowledges the AmSouth Consent,
a copy of which is attached hereto, and hereby agrees that Omega will not deem
it to be an Event of Default (as defined in Section 10.7 below) if Advocat does
not pay dividends on the Series C Preferred Stock because Advocat is prohibited
from paying such dividends as provided in the AmSouth Consent; provided such
failure to pay dividends does not continue for more than two consecutive
quarters.

9.             Further Assurances and Information.

9.1           If, subsequent to the date of this Agreement, the Federal
government issues or passes rules, regulations or laws which would cause Omega
to lose, or be at a material risk of losing, its status as a Real Estate
Investment Trust under the Internal Revenue Code of 1986, as amended, as a
result of Omega holding the New Shares, and if Omega’s attorneys or accountants
recommend a restructuring of the relationship between Omega and Advocat as set
forth in this Agreement, then so long as the proposed restructuring does not
place Advocat in a materially worse position relative to its position under the
current structure of the relationship, Advocat shall use its commercially
reasonable efforts to promptly take, or promptly cause to be taken, all actions
and to execute all documents that are reasonably requested by Omega to
restructure the relationship.

9.2           Within ten (10) days of the receipt of a written request from
Omega, Advocat shall provide to Omega reasonable access to Advocat’s books and
records for the purpose of estimating the aggregate fair market value of
Advocat’s outstanding “securities” (as that term is defined in Investment
Company Act of 1940) as of the date of the request.


--------------------------------------------------------------------------------




 

10.           Miscellaneous.

10.1         The representations, warranties and agreements contained herein
shall survive the execution and delivery of this Agreement and the purchase of
the New Shares.

10.2         This Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective permitted successors and assigns.  This
Agreement may not be assigned, by operation of law or otherwise, without the
prior written consent of the non-assigning party; provided, however, that Omega
and any subsequent holder of the New Shares may assign the rights granted
pursuant to Sections 5 and 6 of this Agreement to any subsequent holder of the
New Shares.

10.3         This Agreement and the documents which evidence or secure the
transactions contemplated by this Agreement constitute the entire agreement of
the parties relating to the subject matter hereof and there are no terms other
than those contained herein.  This Agreement may not be modified or amended
except in a writing signed by the parties hereto.

10.4         This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to its conflicts
of law provisions.

10.5         This Agreement may be executed in counterparts, which together
shall constitute one and the same agreement.

10.6         Notices.  Any notice, request or other communication to be given by
any party hereunder shall be in writing and shall be sent by registered or
certified mail, postage prepaid, by overnight delivery with a commercial
overnight carrier, with written verification of receipt or by hand delivery or
facsimile transmission to the following address:

To Advocat:

 

Advocat, Inc.

 

 

1621 Galleria Boulevard

 

 

Brentwood, TN 37027

 

 

Attn: Chief Financial Officer

 

 

Telephone No.: (615) 771-7575

 

 

Facsimile No.: (615) 771-7409

With copy to

 

Harwell Howard Hyne Gabbert & Manner, P.C.

(which shall not

 

315 Deaderick Street, Suite 1800

constitute notice):

 

Nashville, TN 37238

 

 

Attn: John N. Popham, IV

 

 

Telephone No.: (615) 256-0500

 

 

Facsimile No.: (615) 251-1057

To Omega:

 

Omega Healthcare Investors, Inc.

 

 

9690 Deereco Road, Suite 100

 

 

Timonium, MD 21093

 


--------------------------------------------------------------------------------




 

 

Attn.: Daniel J. Booth

 

 

Telephone No.: (410) 427-1700

 

 

Facsimile No.:  (410) 427-8800

 

 

 

And with copy to

 

Doran Derwent, PLLC

(which shall not

 

125 Ottawa Ave., N.W., Suite 420

constitute notice):

 

Grand Rapids, Michigan 49503

 

 

Attn: Mark E. Derwent

 

 

Telephone No.: (616) 233-9720

 

 

Facsimile No.: (616) 451-8697

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a business day, or if not, on the first business day after delivery. If delivery
is refused, notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such notice was received at the number specified above or
in a notice to the sender.

10.7         As used in this Agreement, the following terms shall have the
following meanings:

“Event of Default” means (i) if Advocat fails to observe or perform or cause to
be observed or performed any term, covenant or condition of this Agreement and
such failure is not cured within a period of thirty (30) days after notice
thereof from Omega, (ii) a representation or warranty of Advocat made in this
Agreement is untrue when made in any material respect, Omega is materially and
adversely affected thereby, and Advocat fails within thirty (30) days after
Notice from Omega thereof to cure such condition by terminating such adverse
effect and making Omega whole for any damages suffered therefrom, or, if with
due diligence such cure cannot be effected within thirty (30) days, if Advocat
has failed to commence to cure the same within the thirty (30) days or failed
thereafter to proceed promptly and with due diligence to cure such condition and
complete such cure, (iii) an Event of Default under any of the Transaction
Documents which is not cured within the applicable cure period, (iv) if Advocat
fails to observe or perform any term, covenant or condition of the New Shares
other than the payment of a dividend as provided in the following item and such
failure is not cured within a period of thirty (30) days after notice thereof
from Omega; and (v) if Advocat fails to pay when due any dividend on the New
Shares and such failure is not cured within a period of five (5) days after
notice thereof from Omega provided that Advocat shall be entitled to such notice
and may avail itself of such cure period no more than two (2) times in any
calendar year.

“Governmental Entity” means any Federal, state, local or foreign government or
any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign.


--------------------------------------------------------------------------------




 

“Lien” or “Liens” means any pledge, lien (including, without limitation, any tax
lien), charge, claim, community property interest, condition, equitable
interest, encumbrance, security interest, mortgage, option, restriction on
transfer (including without limitation any buy-sell agreement or right of first
refusal or offer), forfeiture, penalty, equity or other right of another Person
of every nature and description whatsoever.

“Person” means any individual, legal entity, business enterprise, or government,
governmental body or unit, including any corporation, partnership, limited
partnership, or limited liability company.

“Transaction Documents” means this Agreement, the Master Lease, the New Note,
the New Shares, all documents which evidence or secure the transactions
contemplated by this Agreement, the Master Lease, the New Note, the New Shares
and all guaranties, security agreements, cross default agreements and other
documents granted concurrently herewith, and granted previously or from time to
time hereafter by Advocat to Omega, or any of Omega’s affiliates.

Signatures on following page.


--------------------------------------------------------------------------------




 

In witness whereof the parties have executed this Restructuring Stock Issuance
and Subscription Agreement as of the date first set forth above.

 

 

ADVOCAT INC.

 

By:

/s/ William R. Council, III

 

 

Name:

William R. Council, III

 

 

Title:

President and Chief Executive Officer

 

 

OMEGA HEALTHCARE INVESTORS, INC.

 

By:

/s/ Taylor Pickett

 

 

Name:

Taylor Pickett

 

 

Title:

Chief Executive Officer

 

 

 

 

Exhibits and Schedules:

Exhibit A      Designation

Exhibit B      New Note

Exhibit C      Third Amendment to Consolidated Amended and Restated Master Lease


--------------------------------------------------------------------------------


EXHIBIT A

CERTIFICATE OF DESIGNATION

OF

ADVOCAT INC.

Pursuant to the Provisions of the
Delaware General Corporation Law

--------------------------------------------------------------------------------

To the Secretary of State of the State of Delaware:

Pursuant to the provisions of Section 151 of the Delaware General Corporation
Law (the “Delaware Act”), the undersigned corporation submits this Certificate
of Designation for the purpose of designating a series of shares and fixing and
determining the relative rights and preferences thereof:

1.             The name of the corporation is Advocat Inc.

2.             The following resolution, designating a series of shares of
Advocat Inc. (the “Corporation”) and fixing and determining the relative rights
and preferences thereof, was duly adopted by the Board of Directors of the
Corporation at a duly called meeting held on October 20, 2006.

RESOLVED, that pursuant to the powers expressly delegated to the Board of
Directors by Sections 4 and 12 of the Certificate of Incorporation of the
Corporation and pursuant to Section 102 of the Delaware Act, the Corporation
designates as Series C Preferred Stock (the “Series C Preferred Stock”) that
number of shares having the powers, preferences and rights as is set forth
below.

RESOLVED, that the President, Chairman of the Board of Directors, Vice President
or Secretary of the Corporation, and each of them, be, and hereby are,
authorized and directed to execute, file and deliver all such instruments,
agreements, applications or other documents or amendments to any thereof that
may be required, necessary or desirable to carry fully into effect the foregoing
resolution and that the execution, filing or delivery of all of such shall be
deemed conclusive evidence of the approval and authorization by this Corporation
of such acts.

All terms used herein which are defined in the Charter of the Corporation shall
have the same meaning herein, unless defined herein or the context otherwise
requires.

Section 1.               Designation and Amount.  Of the authorized 1,000,000
shares of Preferred Stock, five thousand (5,000) shares shall be designated
Series C Preferred Stock.

Section 2.               Dividends and Distributions.  (a) The holders of Series
C Preferred Stock shall be entitled to receive, when and as declared by the
Board of Directors of the Corporation (the “Board of Directors”), out of the net
profits of the Corporation, dividends per share equal to


--------------------------------------------------------------------------------




7% per annum of the Stated Value (as herein defined) of such Series C Preferred
Stock, payable quarterly.  Dividends on the outstanding shares of Series C
Preferred shall begin to accrue and accumulate (whether or not declared) from
the Issue Date of the Series C Preferred Stock, calculated on the basis of a
360-day year consisting of twelve 30-day months, and shall accrue and accumulate
on a daily basis and compound on a quarterly basis (to the extent not otherwise
declared and paid as set forth above), in each case whether or not declared. 
Notwithstanding anything to the contrary in this Section 2, the Board of
Directors shall declare dividends on the Series C Preferred Stock to the extent,
in its good faith judgment, there are Available Funds (defined in Section 12
below) to pay such quarterly dividends.  To the extent there are insufficient
Available Funds to pay all holders of the Preferred Stock the full quarterly
dividend for any quarter, the Board of Directors shall declare a dividend to all
holders of the Preferred Stock on a pro rata basis to the extent of Available
Funds, if any.  Holders of shares of the Preferred Stock shall be entitled to
receive such dividends in preference to and in priority over dividends upon
Junior Stock (defined in Section 12 below).  All dividends declared upon the
Series C Preferred Stock shall be declared pro rata per share.  For purposes
hereof, the term “Stated Value” shall mean Nine Hundred Eighty Three Dollars and
Sixty Four Cents ($983.64) per share; provided, however, that if at any time the
aggregate Stated Value of the Series C Preferred Stock exceeds the aggregate
REIT Maximum Stated Value (as defined in Section 12 below), any accrued but
unpaid dividends shall be reduced to an amount calculated based on the REIT
Maximum Stated Value, and any future dividends shall be calculated based on the
REIT Maximum Stated Value.

(b)           Dividends on the Series C Preferred Stock shall be cumulative and
compounded quarterly and shall continue to accrue whether or not declared and
whether or not in any fiscal year there shall be net profits or surplus
available for the payment of dividends in such fiscal year.

Section 3.               Liquidation, Dissolution or Winding Up.

(a)           In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Corporation, the holders of shares of Series C
Preferred Stock then outstanding shall be entitled to be paid out of the assets
of the Corporation available for distribution to its stockholders, before any
payment shall be made to the holders of Junior Stock, an amount in cash equal to
the lesser of (i) Stated Value per share plus any dividends thereon accrued but
unpaid and (ii) the REIT Maximum Value (the amount so described, the
“Liquidation Amount”).  If upon any such liquidation, dissolution or winding up
of the Corporation the remaining assets of the Corporation available for the
distribution to its stockholders shall be insufficient to pay the holders of
shares of Series C Preferred Stock the full amount to which they shall be
entitled, the holders of shares of Series C Preferred Stock shall share ratably
in any distribution of the remaining assets and funds of the Corporation in
proportion to the respective amounts which would otherwise be payable in respect
to the shares held by them upon such distribution if all amounts payable on or
with respect to said shares were paid in full.

(b)           If any shares of Series A Preferred Stock are then outstanding
based upon a Distribution Date (as defined in the Amended and Restated Rights
Agreement dated as of December 7, 1998 by and between Advocat and Sun Trust -
the “Rights Agreement”) caused by an Acquiring Person (as defined in the Rights
Agreement) other than the holder of the Series C

2


--------------------------------------------------------------------------------




Preferred Stock, then unless and until the payment of all preferential amounts
required to be paid to the holders of Series C Preferred Stock pursuant to
Section 3(a) above or Section 11 below and any other series of Preferred Stock
which is senior in priority to the Series A Preferred Stock upon the
dissolution, liquidation or winding up of the Corporation, no distribution shall
be made as to the holders of shares of Junior Stock.

(c)           If no shares of Series A Preferred Stock are then outstanding,
then after the payment of all preferential amounts required to be paid to the
holders of Series C Preferred Stock and any other series of Preferred Stock upon
the dissolution, liquidation or winding up of the Corporation, the holders of
shares of Common Stock then outstanding shall be entitled to receive the
remaining assets and funds of the Corporation available for distribution to
stockholders.

(d)           The Corporation will mail written notice of any distribution upon
liquidation, dissolution or winding up, not less than 30 days prior to the
payment date stated therein, to each record holder of Series C Preferred Stock.

Section 4.               Certain Restrictions.  (a) At any time when there are
accrued and unpaid dividends and distributions, whether or not declared, on
shares of Series C Preferred Stock outstanding, the Corporation shall not:

(i)                                     declare or pay dividends on, make any
other distributions on, or redeem or purchase or otherwise acquire for
consideration any shares of Junior Stock (provided that the Corporation may
redeem shares of Common Stock from employees pursuant to rights of the
Corporation under employment agreements or employee benefit plans);

(ii)                                  except as permitted in subparagraph
4(a)(iii) below, redeem, purchase or otherwise acquire for consideration shares
of any stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series C Preferred Stock, provided that the
Corporation may at any time redeem, purchase or otherwise acquire shares of any
such parity stock in exchange for shares of any stock of the Corporation ranking
junior (either as to dividends or upon dissolution, liquidation or winding up)
to the Series C Preferred Stock; or

(iii)                               purchase or otherwise acquire for
consideration any shares of Series C Preferred Stock (other than a redemption
pursuant to Section 11(b) below), except in accordance with a pro rata purchase
offer for all or any portion of the shares of Series C Preferred Stock made in
writing to all holders of such shares upon such terms as the Board of Directors,
after consideration of the respective annual dividend rates and other relative
rights and preferences of the respective series and classes, shall determine in
good faith will result in fair and equitable treatment among the respective
series or classes.

(b)           The Corporation shall not permit any subsidiary of the Corporation
to purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under subparagraph (a) of this Section
4, purchase or otherwise acquire such shares at such time and in such manner.

3


--------------------------------------------------------------------------------




(c)           So long as any shares of Series C Preferred Stock remain
outstanding, the Corporation shall not, without the vote or written consent by
the holders of at least a majority of the then outstanding shares of Series C
Preferred Stock, voting together as a single class:

(i)                                     authorize or issue, or obligate itself
to issue, any other equity security (including any security convertible into or
exercisable for any equity security) senior to or on a parity with the Series C
Preferred Stock as to dividend rights or redemption rights or liquidation
preferences;

(ii)                                  permit any subsidiary to issue or sell, or
obligate itself to issue or sell, except to the Corporation or any wholly owned
subsidiary, any stock or other equity interest of such subsidiary;

(iii)                               increase or decrease (other than by
redemption or conversion) the total number of authorized shares of Preferred
Stock.

Section 5.               Voting Rights.  Except as otherwise provided by law and
Sections 4 and 14 of this Designation, the holders of shares of Series C
Preferred Stock shall have no voting rights and their consent shall not be
required for taking corporation action.

Section 6.               Reacquired Shares.  Any shares of Series C Preferred
Stock purchased or otherwise acquired by the Corporation in any manner
whatsoever shall be retired and canceled promptly after the acquisition
thereof.  All such shares shall upon their cancellation become authorized but
unissued shares of Preferred Stock that may be reissued as a part of a new
series of Preferred Stock, subject to the restrictions set forth in other
Certificates of Designation, or to Certificates of Amendment, creating a series
of Preferred Stock or any other similar stock or is otherwise required by law.

Section 7.               Intentionally omitted.

Section 8.               Intentionally omitted.

Section 9.               Intentionally omitted.

Section 10.             Intentionally omitted.

Section 11.             Redemption.

(a)           Redemption at Option of Holder.  At any time on or after the
earlier to occur of (1) an Event of Default, (2) a Redemption Event, and (3)
September 30, 2010, holders of the Series C Preferred Stock may require the
Corporation to redeem all or a portion of the shares of Series C Preferred Stock
held by such holders (to the extent that such redemption shall not violate any
applicable provisions of the laws of the State of Delaware) at a price in cash
equal to the lesser of (i) the Stated Value per share, plus an amount equal to
any dividends accrued but unpaid thereon and (ii) the REIT Maximum Value (such
amount is hereinafter referred to as the “Redemption Price”).  If the
Corporation is unable on the date the holders of the Series C Preferred Stock
require the Corporation to redeem such shares of Series C Preferred Stock (the
“Redemption Date”) to redeem any shares of Preferred Stock then to be redeemed
because such

4


--------------------------------------------------------------------------------




redemption would violate the applicable laws of the State of Delaware, then the
Corporation shall redeem such shares as soon thereafter as redemption would not
violate such laws.

(b)           Redemption by the Corporation.  If at the time of such redemption,
the REIT Maximum Value is greater than or equal to the Stated Value, then the
Corporation, at its option, may at any time on or after September 30, 2007
redeem, in whole or in part, shares of Series C Preferred Stock on any
Redemption Date set by the Board of Directors, upon ninety (90) days written
notice to each record holder of Series C Preferred Stock at a price in cash
equal to the Redemption Price.  The Corporation shall pay the Redemption Price
in cash, out of funds legally available therefor.

(c)           On or prior to the Redemption Date, each holder of Series C
Preferred Stock to be redeemed shall surrender its certificate or certificates
representing such shares to the Corporation, and thereupon the Redemption Price
of such shares shall be payable to the order of the person whose name appears on
such certificate or certificates as the owner thereof and each surrendered
certificate shall be canceled.  In the event less than all the shares
represented by any such certificate are redeemed, a new certificate shall be
issued representing the unredeemed shares.  From and after the Redemption Date,
unless there shall have been a default in payment of the Redemption Price, all
rights of the holders of the Series C Preferred Stock redeemed (except the right
to receive the Redemption Price upon surrender of their certificate or
certificates) shall cease with respect to such shares, and such shares shall not
thereafter be transferred on the books of the Corporation or be deemed to be
outstanding for any purpose whatsoever.

Section 12.             Certain Definitions.  As used in this Certificate, the
following terms shall have the following respective meanings:

“Available Funds” shall mean any funds legally available for the payment of
dividends and interest accrued with respect to shares of the Series C Preferred
Stock.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the Rights Agent is authorized or obligated by law or executive order to
close.

“Event of Default” shall have such meaning as is ascribed to it in the
Restructuring Stock Issuance and Subscription Agreement between the Corporation
and Omega Healthcare Investors, Inc., a Maryland corporation.

“Issue Date” means the date on which the shares of Series C Preferred are
issued.

“Junior Stock” shall mean any shares of any series or class of capital stock of
the Corporation, other than the Series C Preferred Stock.

“Redemption Event” means (i) the entry by the Corporation into any agreement,
which if consummated, would result in the consolidation, merger, share exchange,
combination or other transaction in which all or substantially all of the shares
of the Corporation are exchanged for or changed into other stock or securities,
cash, and/or any other property, (ii) the issuance by the Corporation of any
Common Stock other than (A) the issuance pursuant to the exercise of any stock
options granted to any employees, directors or officers of, or bona fide

5


--------------------------------------------------------------------------------




consultants to, the Corporation and its subsidiaries pursuant to stock plans or
options or agreements adopted or approved by the Corporation’s Board of
Directors or (B) shares of Common Stock issued in connection with a bona fide
acquisition by the Corporation whether by merger, consolidation, purchase of
assets, purchase or exchange of stock or other similar transactions with a
non-financing purpose approved by Corporation’s Board of Directors; provided
that the Corporation is the surviving entity of such transaction or series of
transactions.

“REIT Maximum Stated Value” means a stated value per share for the Series C
Preferred Stock that results in the Series C Preferred Stock having an aggregate
stated value of no more than 9.99% of the total fair market value of the
outstanding equity securities of the Corporation (not including any outstanding
options or warrants to acquire equity securities of the Corporation that are
held by persons other than the holder of the Series C Preferred Stock and its
affiliates).

“REIT Maximum Value” means an amount payable at any time to holders of shares of
Series C Preferred Stock upon a liquidation, redemption or other event described
in this Designation that shall not exceed the amount that would result in the
Series C Preferred Stock being treated for federal income tax purposes as having
a fair market value of no more than 9.99% of the total fair market value of the
outstanding equity securities of the Corporation (not including any outstanding
options or warrants to acquire equity securities of the Corporation that are
held by persons other than the holder (and its affiliates) of the Series C
Preferred Stock).

Section 13.             Intentionally omitted.

Section 14.             Amendment.  The Corporation shall not amend, alter or
repeal its Certificate of Incorporation, its Bylaws or this Certificate of
Designation in any manner which would materially alter or change the powers,
preferences or rights of the Series C Preferred Stock so as to effect them
adversely without the affirmative vote of the holders of at least a majority of
the outstanding shares of Series C Preferred Stock, voting together as a class.

This Certificate of Designation to the Certificate of Incorporation of the
Corporation shall be effective immediately upon filing thereof with the
Secretary of the State of Delaware.

ADVOCAT INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Dated: October 20, 2006

6


--------------------------------------------------------------------------------


 

SUBORDINATED NOTE

$2,533,614.53

 

Franklin, Tennessee

 

Dated as of October 1, 2006

FOR VALUE RECEIVED, Advocat Inc., a Delaware corporation, with an address of
1621 Galleria Boulevard, Brentwood, TN 37027 (“Borrower”), hereby promises to
pay to Omega Healthcare Investors, Inc., a Maryland corporation with an address
of 9690 Deereco Road, Suite 100, Timonium, MD 21093 (“Payee”), or to order, the
principal sum of Two Million Five Hundred Thirty Three Thousand Six Hundred
Fourteen Dollars and Fifty Three Cents ($2,533,614.53), and to pay interest from
the date hereof on the unpaid principal amount hereof at a rate of interest at
all times equal to seven percent (7%) per annum, which interest shall be accrued
quarterly.  Accrued interest shall be payable (subject to Section 2) in cash
quarterly beginning on December 31, 2006 and continuing on the last day of each
quarter thereafter. To the extent accrued interest is not paid quarterly, it
shall be compounded quarterly.  Interest will be computed on the basis of a
360-day year of twelve 30-day months.  The quarterly interest payments shall be
made on March 31, June 30, September 30 and December 31.  Borrower may pre-pay
this Note in part or in full at any time without penalty.  All payments of
principal and interest shall be in lawful money of the United States, and shall
be made by wire transfer of immediately available funds to Payee or to such
other account as is designated by Payee in writing to Borrower.  All outstanding
principal and accrued interest shall be due and payable (subject to Section 2)
in full on September 30, 2007 (the “Maturity Date”).

1.             Intentionally omitted.

2.             (a)  Payment of this Note shall be subordinated in right of
payment and distribution of the assets of Borrower (including without
limitation, any distribution of the assets of Borrower to its creditors in any
insolvency, bankruptcy, reorganization or similar proceeding with respect to
Borrower) to all Senior Indebtedness (as defined below); provided, that Borrower
may make regular quarterly payments of interest due on this Note as provided in
the preceding paragraph and payment of principal upon maturity (“Permitted
Payments”), unless (i) a Default (as defined in any such Senior Indebtedness)
has occurred or (ii) an event or condition which with the passage of time or
giving of notice, or both, could become a Default has occurred and is continuing
(collectively, the “Default Restrictions”).  For purposes of this Note, “Senior
Indebtedness” shall mean the principal, premium, if any, and unpaid interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company whether or not a claim
for post-filing interest is allowed in such proceeding), fees, charges,
expenses, reimbursement and indemnification obligations, and all other amounts
payable under or with respect of (i) any indebtedness of the Company (excluding
this Note and indebtedness by its terms expressly ranking subordinate to or pari
passu with this Note, herein, the “Subordinated Indebtedness”) for money
borrowed, whether or not evidenced by debentures, notes or similar instruments,
issued, incurred, or assumed by the Company and whether outstanding on the dates
of this Note or hereafter created or incurred; and (ii) all indebtedness and
other obligations guaranteed by the Company, or the payment and performance of
which is secured by a lien on property or assets of the Company.


--------------------------------------------------------------------------------


 

(b)           Borrower shall notify Payee in writing before or at the time an
interest payment is due if a Default Restriction has occurred.  If Payee
receives any cash payment on account of principal or of interest on this Note in
violation of these subordination provisions, Payee shall receive the same as
trustee for the holders of the Senior Indebtedness and will pay or deliver the
same to such holders immediately and Payee hereby assigns to such holders all
rights of Payee to any such payments and Payee shall execute such agreements as
may be reasonably required to effectuate this assignment.  Any amounts so paid
to the holders of the Senior Indebtedness shall be deemed not to have been paid
by Borrower, or received by Payee, under this Note.  If any event or condition
which is the subject of a Default Restriction shall be cured or waived in
writing by the holders of the Senior Indebtedness, within the applicable grace
period, if any, provided in the Senior Indebtedness, Borrower shall resume
payments of interest (including any past due interest) on this Note and may pay
the principal of this Note, according to the terms set forth herein, subject to
future application of the Default Restrictions.  Payee acknowledges that this is
a continuing agreement of subordination, and the Borrower and its senior lenders
may amend, modify or extend, and such lenders may grant waivers under the
provisions of any such Senior Indebtedness without approval of or notice to
Payee.

(c)           Until the Senior Indebtedness is paid in full, Payee shall not (a)
initiate or participate with others in any suit, action or proceeding against
Borrower to enforce payment or collect all or part of the indebtedness under
this Note, (b) accelerate the maturity of or increase the principal of or amend
the subordination provisions of this Note, (c) increase the interest rate on
this Note, or (d) exercise any right of setoff with respect to, or take any
security from Borrower for, this Note.  Except to the extent expressly provided
in this Note, nothing contained herein shall impair, between Borrower and Payee,
the obligations of Borrower to make payments of principal of or interest on this
Note to Payee as and when the same shall become due and payable in accordance
with the terms hereof.

(d)           The holder of this Note by his acceptance hereof acknowledges and
agrees that the foregoing subordination provisions are, and are intended to be,
an inducement and a consideration to each holder of Senior Indebtedness, whether
such Senior Indebtedness was created or acquired before or after the issuance of
this Note, and each holder of Senior Indebtedness shall be deemed conclusively
to have relied upon such subordination provisions in acquiring and continuing to
hold such Senior Indebtedness.

3.             This Note is secured by all guaranties, security interests,
liens, assignments and encumbrances granted concurrently herewith, and granted
previously or from time to time hereafter by Borrower or any of Borrower’s
affiliates to Payee, or any of Payee’s affiliates, including, but not limited
to, the security interests granted by Diversicare Leasing Corp., a Delaware
corporation (“Lessee”), to Sterling Acquisition Corp., a Kentucky corporation
(“Lessor”), in connection with the Consolidated Amended and Restated Master
Lease between Lessor and Lessee dated as of November 8, 2000, as amended by a
First Amendment to Consolidated Amended and Restated Master Lease dated as of
September 30, 2001, a Second Amendment to Consolidated Amended and Restated
Master Lease dated as of June 15, 2005, and a Third Amendment to Consolidated
Amended and Restated Master Lease dated as of the date of this Note (as amended,
the “Master Lease”), and the Restructuring, Stock Issuance and Subscription
Agreement among Borrower, Payee, Lessee and Lessor dated as of the date of this
Note (the “Restructuring Agreement”) (collectively, the “Security Documents”). 
Reference is

2


--------------------------------------------------------------------------------




 

hereby made to the Security Documents for additional terms and conditions
concerning this Note.

4.             The occurrence of any of the following shall constitute a
“Default” under this Note: (i) the Borrower fails to pay when due, whether by
acceleration or otherwise, any Principal or interest payable under this Note and
such failure is not cured within a period of five (5) days after notice thereof
from Omega provided that Borrower shall be entitled to such notice and may avail
itself of such cure period no more than two (2) times in any calendar year; (ii)
the Borrower fails to perform any other obligation under this Note and such
failure is not cured within a period of thirty (30) days after notice thereof
from Omega; (iii) an Event of Default under the Master Lease which is not cured
during any applicable cure period; or (iii) an Event of Default under any of the
Security Documents which is not cured during any applicable cure period.

5.             If a Default has occurred and is continuing, Payee may (subject
to the limitations set forth in Section 2 of this Note) without demand of
performance and without other notice declare the unpaid principal of and
interest on this Note to be immediately due and payable, whereupon the same
shall be due and payable without presentation, demand, protest or notice of any
kind (except as specifically required in Section 4 of this Note), all of which
are expressly waived.  Payee may proceed to protect and enforce Payee’s rights
either by suit in equity and/or by action at law, whether for specific
performance, or proceed to enforce any other legal or equitable right as a
holder of this Note.  All remedies of Payee provided herein are cumulative and
concurrent and may be exercised independently, successively or together against
Borrower at the sole discretion of Payee, shall not be exhausted by any exercise
thereof, and may be exercised as often as occasion therefor may occur, and shall
not be construed to be waived or released by Payee’s delay in exercising, or
failure to exercise, them or any of them at any time it may be entitled to do
so.

6.             All notices, requests and other communications hereunder shall be
made in the manner set forth in the Restructuring Agreement.

7.             Borrower waives presentment for payment, demand, notice of
nonpayment, notice of protest and protest of this Note, and all other notices in
connection with the delivery, acceptance, performance, default (except as
expressly provided herein) or enforcement of the payment of this Note and agrees
that the liability of Borrower shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee.

8.             Acceptance by Payee of any payment in an amount less than the
amount then due shall be deemed an acceptance on account only, and Payee’s
acceptance of any such partial payment shall not constitute a waiver of Payee’s
right to receive the entire amount due.  Upon any Default, neither the failure
of the Payee to promptly exercise its right to declare the outstanding principal
and accrued unpaid interest hereunder to be immediately due and payable, nor the
failure of Payee to demand strict performance of any other obligation of
Borrower or any other person who may be liable hereunder, shall constitute a
waiver of any such rights, nor a waiver of such rights in connection with any
future default on the part of Borrower or any other person who may be liable
under this Note.

3


--------------------------------------------------------------------------------




 

9.             Payee shall not by any act of omission or commission be deemed to
have waived any of its rights or remedies hereunder unless such waiver be in
writing and signed by Payee, and then only to the extent specifically set forth
therein; a waiver of one event shall not be construed as continuing or as a bar
or waiver of such right or remedy on a subsequent event.

10.           Unless a Default has occurred and not been fully cured, all
payments received by Payee under this Note shall be applied, subject to the
limitations set forth in Section 2 of this Note, first against interest which
has accrued and not been paid, and second to principal, with the balance applied
against principal and any other amounts which may be owing to Payee under this
Note.  Following the occurrence of a Default, and until such Default is fully
cured, Payee may apply, subject to the limitations set forth in Section 2 of
this Note, any payment which it receives, whether directly from the Borrower or
as a consequence of realizing upon any security which it holds, in its sole and
absolute discretion, to any amount owing to it under this Note or the Security
Documents.

11.           The Borrower shall pay to Payee, immediately upon demand, any and
all taxes (including, but not limited to, state franchise taxes) assessed
against Payee by reason of its holding of this Note and the receipt by it of
interest payments hereunder (other than income taxes assessed by the United
States, or by any foreign government or political subdivision thereof having
jurisdiction over the Payee on such interest payments), and any and all other
sums and charges that may at any time become due and payable under the Security
Agreements.

12.           The Borrower, and any other person who may be liable hereunder in
any capacity, agree to pay all costs of collection and any litigation, including
attorney fees (including any appeals relating to such enforcement or collection
proceedings), in case the principal of the Note or any payment of interest
thereon is not paid as it becomes due, or in case it becomes necessary to
protect the security for this Note, whether suit is brought or not.

13.           All payments by the Borrower shall be paid in full without setoff
or counterclaim and without reduction for and free from any and all taxes,
levies, imposts, duties, fees, charges, deductions or withholdings of any type
or nature imposed by any government or any political subdivision or taxing
authority thereof.

14.           IT IS SPECIFICALLY AGREED THAT TIME IS OF THE ESSENCE OF THIS
NOTE.

15.           All agreements between the Borrower, and any other party liable
for the payment of the indebtedness evidenced by this Note, and Payee, or any
subsequent holder of this Note, whether now existing or hereafter arising and
whether written or oral, are hereby limited so that in no contingency, whether
by reason of demand or acceleration of the maturity of this Note or otherwise,
shall the interest contracted for, charged, received, paid or agreed to be paid
to the holder of this Note exceed the maximum amount permissible under
applicable law.  If, from any circumstance whatsoever, interest would otherwise
be payable to the holder of this Note in excess of the maximum lawful amount,
the interest payable to the holder of this Note shall be reduced to the maximum
amount permitted by applicable law; and if from any circumstance the holder of
this Note shall ever receive anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be

4


--------------------------------------------------------------------------------




 

applied to the reduction of the principal of this Note and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of the
principal of this Note, such excess shall be refunded to the Borrower or to
another party, or parties, liable for the payment of the indebtedness evidenced
by this Note, as applicable.  All interest paid or agreed to be paid to the
holder of this Note shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread through the full period of this Note
(including the period of any renewal or extension hereof) until payment in full
of the principal so that the interest for such full period shall not exceed the
maximum permitted by applicable law.  This Section 15 shall control all
agreements between the Borrower and the holder of this Note.

16.           If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall be ineffective only to
the extent of such prohibition or unenforceability, and such prohibition or
unenforceability shall not invalidate the balance of such provision to the
extent it is not prohibited or unenforceable, nor invalidate the other
provisions hereof, all of which shall be liberally construed in favor of Payee
in order to effect the provisions of this Note.

17.           This Note shall be governed by and construed in accordance with
the internal substantive laws of the State of Delaware, without regard to any
conflict of laws rule or principle that would result in the application of the
domestic substantive law of any other jurisdiction.

Signature on following page.

5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Borrower has caused this Subordinated Note to be executed
and delivered by its proper and duly authorized officer the day and year written
above.

 

 

ADVOCAT INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY PAYEE;

 

 

 

 

 

 

 

 

OMEGA HEALTHCARE INVESTORS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

6


--------------------------------------------------------------------------------